FILED
                            NOT FOR PUBLICATION                             OCT 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT EUGENE GARRETT,                           No. 13-16017

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00258-PGR

  v.
                                                 MEMORANDUM*
JOHN P. WOLHER, Dr., Health Care
Provider at ASPC-Eyman,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Robert Eugene Garrett, an Arizona state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Garrett failed

to raise a genuine dispute of material fact as to whether defendant was deliberately

indifferent to his lower back injury or pain. See id. at 1057-58 (a prison official

acts with deliberate indifference only if he or she knows of and disregards an

excessive risk to the prisoner’s health and safety; negligence and a mere difference

in medical opinion are insufficient); Jackson v. McIntosh, 90 F.3d 330, 332 (9th

Cir. 1996) (to establish that a difference of medical opinion amounted to deliberate

indifference, a prisoner “must show that the course of treatment the doctors chose

was medically unacceptable under the circumstances” and “that they chose this

course in conscious disregard of an excessive risk to [the prisoner’s] health”).

      AFFIRMED.




                                           2                                     13-16017